DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-03-08 (herein referred to as the Reply) where claim(s) 1-3, 6, 8-16, 19, 21-26, 43, 48-50 are pending for consideration.
Claim Objections
Claim(s) 3, 16
the aperiodic transmission 
There are/is no antecedent basis for the limitation(s). Proper introduction to the limitation is required (e.g., replacing the with a or an).

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 50
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
wherein the control information provides an indication of the time-frequency resources, 
the indication comprising 
at least one periodicity of transmission of the discovery reference signals, 
at least one offset corresponding to a subframe on which discovery reference signals are transmitted, and 
at least one duration corresponding to a number of subframes the discovery reference signals are applicable to the one or more user devices.
While the Examiner found support for element A as identified above, the Examiner did not find support for elements B and C. 
With regards to element B, there is no citation of the word “offset” in the Specification and the Examiner could not find any equivalent disclosed element of an offset.
With regards to element C, there is no citation of the word “duration” or “applicable” and the Examiner could not find any equivalent disclosed element of an offset.
The potential closest element the Examiner found is the MSTR window of FIG. 5 which describes a discovery signal being transmitted every x subframes (corresponds to element A) but didn’t find any offset or duration value. Consequently, the Examiner did not find an indication that comprises all three of A, B and C.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nory_048 (US20160095048) in view of Papasakellariou_667 (US20160050667), and further view of Takeda_889 (US20170195889)
Claim(s) 1, 14
Nory_048 teaches
transmitting, by a base station via a component carrier in a licensed band, control information including a resource allocation that identifies time-frequency resources for periodical transmission opportunities to be used for a conditional transmission of discovery reference signals via a secondary component carrier in an unlicensed band; A base station communicates with an UE in a primary cell (Pcell) via an first carrier and wishes to perform carrier aggregation (CA) with UE utilizing an unlicensed carrier in secondary cell (Scell) as a second carrier. Base station periodically transmits, in a Pcell operating on licensed carrier, control information (i.e., unlicensed spectrum configuration message) identifying discovery signal transmissions expected to be transmitted in at least one Scell operating in an unlicensed carrier. The discovery signals can include reference signaling. The control information can include information that informs the UE as to when and where the discovery signal transmissions are in the Scell such as a subframe offset and identifier of a particular Scell carrier. (FIG(s). 2, 3, 4, 6; para. 0009, 0022, 0024, 0026-0027, 0037-0040, 0042, 0044-0045, 0047).
	determining, by the base station, prior to each transmission opportunity, whether the secondary component carrier in the unlicensed band is unoccupied; The base station is operating an Scell on an unlicensed carrier (e.g., LTE-U), the base station performs a sensing operation such as `listen before talk` (LBT) or clear channel assessment to determine if the unlicensed carrier is available. Accordingly the base station determines whether the unlicensed carrier is occupied prior to transmission of the discovery signals in the unlicensed carrier. If the base station determines unlicensed carrier is occupied, it can mute or delay the discovery signal transmissions to another time where it knows it will not be occupied. Otherwise, the base station transmits the discovery signals in the unlicensed carrier. (FIG(s). 2, 3, 4; para. 0010, 0041-0042).
	transmitting, by the base station,  responsive to determining that the secondary component carrier in the unlicensed band is unoccupied, the discovery reference signals via the secondary component carrier in the unlicensed band using the identified time-frequency resources to one or more user devices; and Upon determining the unlicensed carrier of a Scell is free (either at the immediate time or delaying to another time) and upon determining the instant time is one of the subframes previously indicated by the BS for discovery signal transmission (e.g., subframe [x,x+1], [x+40,x+41]…)  (the other condition), base station transmits the discovery signals in the Scell in accordance with the control information. The UE can detect the discovery signals in the Scell in accordance with the control information previously received from the base station in a Pcell licensed carrier. For example, the UE utilizes the control information to determine where/when the discovery signals such as a timing offset or bitmap identifying a particular Scell. (FIG(s). 2, 3, 4, 6; para. 0009, 0022, 0024, 0026-0027, 0037-0040, 0042, 0044-0045, 0047).
Nory_048 does not explicitly teach
determining, by the base station, whether it is required to first determine that the second component carrier in the unlicensed band is unoccupied before transmission of the discovery reference signals via the secondary component carrier in the unlicensed band;	
determining, by the base station, in response to determining that it is required to first determine that the second component carrier in the unlicensed band is unoccupied, whether the secondary component carrier in the unlicensed band is unoccupied;
transmitting, by the base station, via the component carrier in the licensed band responsive to determining whether the second component carrier in the unlicensed band is unoccupied, a carrier occupation result indication that indicates whether or not the secondary component carrier in the unlicensed band was determined to be unoccupied.
However in a similar endeavor, Papasakellariou_667 teaches
transmitting, by the base station, via the component carrier in the licensed band responsive to determining whether the second component carrier in the unlicensed band is unoccupied, a carrier occupation result indication that indicates whether or not the secondary component carrier in the unlicensed band was determined to be unoccupied.
Adaptive PUSH transmissions include an eNB sensing the occupancy status of an unlicensed carrier. Upon determining the unlicensed carrier is free, the eNB sends to a UE a DCI including an "Unlicensed Carrier Indication" IE indicating the unlicensed carrier to be used or the PUSCH transmission. Accordingly, the DCI indicates that unlicensed carrier was determined to be free for PUSCH transmission. <FIG(s). 19, 21, 24; para. 0139-0140, 0144, 0160, 0163-0169, 0181>.
However in a similar endeavor, Takeda_889 teaches
	determining, by the base station, whether it is required to first determine that a second component carrier in the unlicensed band is unoccupied before transmission of the discovery reference signals via the secondary component carrier in the unlicensed band; The LTE-U base station determines whether to perform LBT for a transmission depending on the type of transmission (LBT and LBT-exempt type). Accordingly, LBT is performed prior to transmission of LBT type and LBT is not performed prior to transmission of LBT-exempt type. The transmission types can be applicable to component carriers in unlicensed spectrum. <FIG(s). 1; para. 0046, 0052, 0054, 0057-0058, 0062-0068, 0075-0080, 0161>.
	determining, by the base station, in response to determining that it is required to first determine that a second component carrier in the unlicensed band is unoccupied, whether the secondary component carrier in the unlicensed band is unoccupied; LBT is performed prior to transmission of LBT type and LBT is not performed prior to transmission of LBT-exempt type. The transmission types can be applicable to component carriers in unlicensed spectrum.  <FIG(s). 1; para. 0046, 0052, 0054, 0057-0058, 0062-0068, 0075-0080, 0161>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nory_048 and Papasakellariou_667 with the embodiment(s) disclosed by Takeda_889. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the deterioration of communication quality even when LBT is used in a radio communication system that runs LTE/LTE-A and/or the like in an unlicensed band. See para. 0013.
With particular regards to apparatus claim 14, Nory_048 teaches at least one processor and at least one memory including computer instructions, when executed by the at least one processor, cause the apparatus to carry out the disclosed embodiments. The disclosed embodiments may be performed by a base station that can include any suitable processor or processors executing suitable instructions such as a central processing unit (CPU), or by any other suitable logic as known in the art.  (FIG(s). 1, 7; para. 0036, 0046).
Claim(s) 8, 21
Nory_048 teaches
	transmitting, via the component carrier in the licensed band, a discovery reference signal transmission indication that indicates, based on the determining, whether the discovery reference signals have been or will be transmitted via the secondary component carrier in the unlicensed band.  Base station transmits control information that can indicate that discovery signal transmissions in the Scell at a subsequent time. For example, the unlicensed spectrum control channel message may indicate to a UE that a discovery signal will be transmitted on the Scell operating on an unlicensed carrier during a future measurement instance that is offset a number of subframes from the subframe corresponding to the next immediate measurement instance.  In an alternate embodiment, the next measurement instance may begin from another subframe on the Scell that is offset from the subframe received on the Pcell containing the unlicensed spectrum control channel message.  (FIG(s). 2, 3, 4, 6; para. 0009, 0022, 0024, 0026-0027, 0029, 0037-0040, 0042, 0044-0045, 0047).
Claim(s) 9, 22
Nory_048 teaches
	transmitting a control signal to one or more user devices to identify a minimum synchronization time that indicates a minimum amount of time a user device is assumed to remain synchronized with a secondary cell that communicates via the secondary carrier in the unlicensed band after the user device receives the discovery reference signals via the secondary component carrier in the unlicensed band.  Control signaling such as a discovery signal transmission comprising PSSS/SSS/CRS can include additional assistance signaling regarding sequence identification information for the discovery signal and timing including a periodicity. The discovery signal transmissions are transmitted in the Scell in an unlicensed carrier. The periodicity of the discovery signal indicates the periodic rate at which the discovery signals (i.e., synchronization signals) are transmitted to a UE in order to maintain synchronization with the UE in accordance with LTE.  Accordingly after a carrier aggregation (CA) operation that includes the UE receiving initial discovery signals in the Scell in order to establish a secondary component carrier in the unlicensed spectrum, the base station will continue to periodically transmits the discovery signals, which includes synchronization such as PSS/SSS/CRS, to the UE to maintain synchronization. (FIG(s). 8; para. 0005, 0009, 0022-0024).

Claim(s) 10, 23
Nory_048 teaches
	determining, by a base station associated with a cell that communicates via the carrier in the unlicensed band, a minimum synchronization time that identifies a minimum amount of time a user device is assumed to remain synchronized with a secondary cell 
after the user device receives the discovery reference signals via the secondary component carrier in the unlicensed band.  After a carrier aggregation (CA) operation that includes the UE receiving initial discovery signals in the Scell in order to establish a secondary component carrier in the unlicensed spectrum, the base station will continue to periodically transmits the discovery signals, which includes synchronization such as PSS/SSS/CRS, to the UE to maintain synchronization. Discovery signal transmission comprising PSSS/SSS/CRS can include additional assistance signaling regarding sequence identification information for the discovery signal and timing including a periodicity, wherein the periodicity of the discovery signal indicates the periodic rate at which the discovery signals (i.e., synchronization signals) are transmitted to a UE in order to maintain synchronization with the UE in accordance with LTE.   (FIG(s). 0005, 0009, 0022, 0023, 0024; para. 0008).

Claim(s) 12, 25
Nory_048 teaches
	wherein the discovery reference signals comprise one or more of the following: 
	channel state information reference signals;  Discovery signals can include CSI-RS (para. 0009, 0024).
	synchronization signals;  Discovery signals can include PSS or SSS which are considered synchronization signals. (FIG(s). 8; para. 0005, 0022).
	primary synchronization signals (PSS); and  Discovery signals can include PSS. (FIG(s). 8; para. 0005, 0022).
	secondary synchronization signals (SSS).  Discovery signals can include SSS. (FIG(s). 8; para. 0005, 0022).
Claim(s) 13, 26
Nory_048 teaches
	wherein the determining whether the secondary component carrier in the unlicensed band is unoccupied comprises performing at least one of the following: 
	C) performing a listen-before-talk (LBT) procedure for the secondary component carrier; and base station is operating an Scell on an unlicensed carrier (e.g., LTE-U), the base station is expected to implement a `listen before talk` (LBT) strategy (i.e., the base station has to detect (e.g., sense) if there are transmissions on the unlicensed frequency carrier, and transmit only if no other transmission is detected on the unlicensed frequency carrier),  <para. 0010>.
Claim(s) 43
Nory_048 teaches
a non-transitory computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform a method of claim 1. The disclosed embodiments may be performed by a base station that includes any suitable processor or processors executing suitable instructions on computer-readable storage medium (FIG(s). 1, 7; para. 0036, 0046).

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nory_048 (US20160095048) in view of Papasakellariou_667 (US20160050667), in view of Takeda_889 (US20170195889), and further view of Tabet_243 (US20150223243)
Claim(s) 6, 19
Nory_048 does not explicitly teach
wherein the component carrier in the licensed band comprises one of the following: 
a primary component carrier in the licensed band; 
However in a similar endeavor, Tabet_243 teaches
	wherein the component carrier in the licensed band comprises one of the following: 
a primary component carrier in the licensed band; In LTE-Unlicensed (LTE-U), carrier aggregation operations include an eNodeB using a primary component carrier operating in a primary cell in a licensed spectrum <FIG(s). 2A, 2B, 2C, 3A, 3B, 3C, 3F; para. 0006, 0032-0035, 0040, 0043; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nory_048, Papasakellariou_667 and Takeda_889 with the embodiment(s) disclosed by Tabet_243. One of ordinary skill in the art would have been motivated to make this modification in order to manage the use of secondary component carriers by a wireless communication device employing carrier aggregation to include capabilities for communication in unlicensed radio frequency bands in addition to licensed radio frequency bands.  See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nory_048 (US20160095048) in view of Papasakellariou_667 (US20160050667), in view of Takeda_889 (US20170195889), and further view of DAMNJANOVIC_688 (US20130182688)
Claim(s) 11, 24
Nory_048 teaches
a base station associated with a secondary cell that communicates via the secondary carrier in the unlicensed band A base station communicates with an UE in a primary cell (Pcell) via an first carrier and to perform carrier aggregation (CA) with UE utilizing an unlicensed carrier in secondary cell (Scell) as a second carrier. (FIG(s). 2, 3, 4, 6; para. 0009, 0022, 0024, 0026-0027, 0037-0040, 0042, 0044-0045, 0047).
Nory_048 does not explicitly teach
determining, by a base station, the synchronization status of one or more user devices based on one or more of the following: 
a minimum synchronization time;
However in a similar endeavor, DAMNJANOVIC_688 teaches
	determining, by a base station associated with a secondary cell that communicates via the secondary carrier in the unlicensed band, the synchronization status of one or more user devices based on one or more of the following:  eNodeB determines out of sync status of UE <para. 0074, 0076>.
a minimum synchronization time; eNode B determines out of sync status for UE by determining whether communications have been received over the UL SCC granted to UE within a given period of time, during a threshold number of consecutive scheduled time instances, or threshold amount of time, etc. The given time periods and threshold time values act and function in accordance with a minimum sync time. <para. 0074, 0076>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nory_048, Papasakellariou_667 and Takeda_889 with the embodiment(s) disclosed by DAMNJANOVIC_688. One of ordinary skill in the art would have been motivated to make this modification in order to provide synchronization schemes in a carrier aggregation scheme. See para. 0007-0008.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nory_048 (US20160095048) in view of Chen_520 (US20120250520), in view of Turtinen_823 (US20130128823), and further view of Han_674 (US20150373674)
Claim(s) 3, 16
Nory_048 teaches
determining, by a base station that a secondary component carrier in an unlicensed band is unoccupied; The base station is operating an Scell on an unlicensed carrier (e.g., LTE-U), the base station performs a sensing operation such as `listen before talk` (LBT) or clear channel assessment to determine if the unlicensed carrier is available. Accordingly, the base station determines whether to mute, transmit, or delay discovery signal transmissions on the unlicensed carrier based on the sensing outcome. (FIG(s). 2, 3, 4; para. 0010, 0023, 0041-0042).
	transmitting, by the base station via a component carrier in a licensed band in response to the determining that the secondary component carrier is unoccupied, control information that identifies time-frequency resources for the transmission of discovery reference signals via the secondary component carrier in the unlicensed band; A base station communicates with an UE in a primary cell (Pcell) via an first carrier and wishes to perform carrier aggregation (CA) with UE utilizing the Scell as a second carrier. Base station transmits, in the Pcell operating on licensed carrier, control information (i.e., unlicensed spectrum configuration message) identifying discovery signal transmissions expected to be transmitted in at least one Scell. The control information can include information that informs the UE as to when and where the discovery signal transmissions are in the Scell such as a subframe offset and identifier of a particular Scell carrier. The transmission of the control information occurs based on the result of a sensing operation. For example, the control information may delay or move discovery signal transmission due to the base station determining the Scell was occupied for a particular measurement instance during the sensing operation. (FIG(s). 2, 3, 4, 6; para. 0009, 0022, 0024, 0026-0027, 0037-0042, 0044-0045, 0047).
	transmitting, by the base station, the discovery reference signals via the secondary component carrier using the identified time-frequency resources resources to one or more user devices; and Upon determining the unlicensed carrier of a Scell is free (either at the immediate time or delaying to another time), base station transmits the discovery signal in the Scell. The UE can detect the discovery signals in the Scell in accordance with the control information previously received from the base station in a Pcell licensed carrier. For example, the UE utilizes the control information to determine where/when the discovery signals such as an timing offset or bitmap identifying a particular Scell. (FIG(s). 2, 3, 4, 6; para. 0009, 0022, 0024, 0026-0027, 0037-0040, 0042, 0044-0045, 0047).
Nory_048 does not explicitly teach
aperiodic transmission of discovery reference signals
	tracking synchronization of one or more user devices with a secondary cell via transmitting, by the base station, a control signal to the one or more user devices, 
the control signal comprising a minimum synchronization time window to identify a minimum synchronization time that indicates a minimum amount of time the base station assumes a user device is to remain synchronized with a secondary cell that communicates via the secondary carrier in the unlicensed band after the user device receives the discovery reference signals via the secondary component carrier in the unlicensed band, 
	wherein upon an amount of time after the user device receives the discovery reference signals exceeding the window, the base station ceases to assume that the user device remains synchronized with the secondary cell.
However in a similar endeavor, Chen_520 teaches
tracking synchronization of one or more user devices with a secondary cell via transmitting, by the base station, a control signal to the one or more user devices, the control signal comprising a minimum synchronization time window to identify a minimum synchronization time that indicates a minimum amount of time the base station assumes a user device is to remain synchronized with a secondary cell eNB configures TA groups parameters for each UEs over a SCELL. Configuration would include sending a TA value to the UE.  TA value indicates the time the UEs in the SCELL would be synchronized with the SCELL. <FIG(s). 3, 4; para. 0032-0034>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nory_048 with the embodiment(s) disclosed by Chen_520. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods for synchronization including managing multiple timing advance (TA) groups, maintaining multiple TA timers, and performing UL synchronization in a multi-carrier wireless system is provided. See Background, para. 0008.
However in a similar endeavor, Turtinen_823 teaches
a minimum synchronization time window to identify a minimum synchronization time that indicates a minimum amount of time the base station assumes a user device is to remain synchronized with a secondary cell that communicates via the secondary carrier in the unlicensed band after the user device receives the discovery reference signals via the secondary component carrier in the unlicensed band,  synchronization expiration timer indicates the time the device is considered not synced in an unlicensed band carrier in a component  of a cell after receiving a PSS signal. The PSS signal functions and acts in an equivalent manner as the claimed discovery reference signal. <FIG(s). 3, 4; para. 0047-0048, 0053, 0057>.
	wherein upon an amount of time after the user device receives the discovery reference signals exceeding the window, the base station ceases to assume that the user device remains synchronized with the secondary cell. A device is considered out of sync in the cell when a time elapsed from the detection of a last PSS is not larger than a certain synchronization expiration timer running in the device. <FIG(s). 4; para. 0047, 0053, 0057>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nory_048 and Chen_520 with the embodiment(s) disclosed by Turtinen_823. One of ordinary skill in the art would have been motivated to make this modification in order to provide effective asynchronous/contention-based access over a shared band with dynamic and scalable spectrum allocation, particularly in cases of an unlicensed band. See para. 0025.
With particular regards to apparatus claim 16. The disclosed embodiments may be performed by a base station that can include any suitable processor or processors executing suitable instructions such as a central processing unit (CPU), or by any other suitable logic as known in the art.  (FIG(s). 1, 7; para. 0036, 0046).
However in a similar endeavor, Han_674 teaches
aperiodic transmission of discovery reference signals eNB sends the UE information that indicates aperiodic reference signal indicated by the aperiodic beacon signal may be transmitted instead of the periodically transmitted reference signals in an unlicensed band. The information can be sent in the licensed band. The reference signal can be DRS. <FIG(s). 3; para. 0026, 0028-0029, 0031, 0034, 0039; Claim 1>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nory_048, Chen_520 and Turtinen_823 with the embodiment(s) disclosed by Han_674. One of ordinary skill in the art would have been motivated to make this modification in order to provide an efficient signaling mechanism for LTE-U devices while minimizing disturbances to other devices operating in the same unlicensed spectrum. See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nory_048 (US20160095048) in view of Takeda_889 (US20170195889)
Claim(s) 2, 15
Nory_048 teaches
transmitting, by a base station via a component carrier in a licensed band, control information including a resource allocation that identifies time-frequency resources for periodical transmission opportunities configured to be used for a conditional transmission of discovery reference signals via a secondary component carrier in an unlicensed band; A base station communicates with an UE in a primary cell (Pcell) via an first carrier and wishes to perform carrier aggregation (CA) with UE utilizing an unlicensed carrier in secondary cell (Scell) as a second carrier. Base station periodically transmits, in a Pcell operating on licensed carrier, control information (i.e., unlicensed spectrum configuration message) identifying discovery signal transmissions expected to be transmitted in at least one Scell operating in an unlicensed carrier. The discovery signals can include reference signaling. The control information can include information that informs the UE as to when and where the discovery signal transmissions are in the Scell such as a subframe offset and identifier of a particular Scell carrier. (FIG(s). 2, 3, 4, 6; para. 0009, 0022, 0024, 0026-0027, 0037-0040, 0042, 0044-0045, 0047).
	determining, by the base station, prior to a first transmission opportunity of the periodical transmission opportunities, that the secondary component carrier in the unlicensed band is unoccupied; and The base station is operating an Scell on an unlicensed carrier (e.g., LTE-U), the base station performs a sensing operation such as `listen before talk` (LBT) or clear channel assessment to determine if the unlicensed carrier is available. Accordingly, the base station determines whether the unlicensed carrier is occupied prior to transmission of the discovery signals in the unlicensed carrier. If the base station determines unlicensed carrier is occupied, it can mute or delay the discovery signal transmissions to another time where it knows it will not be occupied. Otherwise, the base station transmits the discovery signals in the unlicensed carrier. (FIG(s). 2, 3, 4; para. 0010, 0041-0042).
	transmitting, by the base station, in response to the determining that the second component carrier in the unlicensed band is unoccupied, the discovery reference signals via the secondary component carrier in the unlicensed band using the identified time-frequency resources to one or more user devices. Upon determining the unlicensed carrier of a Scell is free (either at the immediate time or delaying to another time) and upon determining the instant time is one of the subframes previously indicated by the BS for discovery signal transmission (e.g., subframe [x,x+1], [x+40,x+41]…)  (the other condition), base station transmits the discovery signals in the Scell in accordance with the control information. The UE can detect the discovery signals in the Scell in accordance with the control information previously received from the base station in a Pcell licensed carrier. For example, the UE utilizes the control information to determine where/when the discovery signals such as a timing offset or bitmap identifying a particular Scell. (FIG(s). 2, 3, 4, 6; para. 0009, 0022, 0024, 0026-0027, 0037-0040, 0042, 0044-0045, 0047).
Nory_048 does not explicitly teach
	determining, by the base station, whether it is required to first determine that the second component carrier in the unlicensed band is unoccupied before transmission of the discovery reference signals via the secondary component carrier in the unlicensed band;
	determining, by the base station, in response to determining that it is required to first determine that the second component carrier in the unlicensed band is unoccupied, that the secondary component carrier in the unlicensed band is unoccupied; and
However in a similar endeavor, Takeda_889 teaches
transmitting, by a base station via a component carrier in a licensed band, control information including a resource allocation that identifies time-frequency resources for periodical transmission opportunities configured to be used for a conditional transmission of discovery reference signals via a secondary component carrier in an unlicensed band; The LTE-U base station determines whether to perform LBT for a transmission depending on the type of transmission (LBT and LBT-exempt type). Accordingly, LBT is performed prior to transmission of LBT type and LBT is not performed prior to transmission of LBT-exempt type. The transmission types can be applicable to component carriers in unlicensed spectrum. <FIG(s). 1; para. 0046, 0052, 0054, 0057-0058, 0062-0068, 0075-0080, 0161>.
determining, by the base station, in response to determining that it is required to first determine that the second component carrier in the unlicensed band is unoccupied, that the secondary component carrier in the unlicensed band is unoccupied; and LBT is performed prior to transmission of LBT type and LBT is not performed prior to transmission of LBT-exempt type. The transmission types can be applicable to component carriers in unlicensed spectrum.  <FIG(s). 1; para. 0046, 0052, 0054, 0057-0058, 0062-0068, 0075-0080, 0161>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Nory_048 with the embodiment(s) disclosed by Takeda_889. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the deterioration of communication quality even when LBT is used in a radio communication system that runs LTE/LTE-A and/or the like in an unlicensed band. See para. 0013.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 48, 49
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance: The cited art of record teaches aspects of the claimed matter of claim 48, 49 as discussed in previous prior art rejections made to claim 48 in the prior action. However in view of the amendments made to the independent claims, which required additional an reference Takeda_889, the combination of previous prior art and Takeda_889 would not be obvious to combine.

Relevant Cited References
US20170048041
US20160050004

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art (page 20 of Reply): Claims 14, 15 with regards to Nory_048 and Papasakellariou_667. Reply argues that the respective provisional applications of the cited art does not explicitly disclose a processor and computer instructions. However, the provisional applications are directed to the subject matter of an eNB and UE in the standards of LTE and Wi-Fi. Said devices implicitly include a processor and code to carry out said standard protocols and therefore provide support the generic processors and instructions. Examiner invites evidence to the contrary (i.e, that 3GPP LTE and IEEE Wi-Fi enbs and UEs can be implemented without processor and instructions) in order to be persuaded. 
Combination (page 21 of Reply): The Reply argues that the rational to combine the reference is deficient because the motivation is not directly correlated to the claim subject matter. That is, the Reply argues that the reasons provided for combining a secondary reference requires a motivation or suggestion that is directed related to the claimed subject matter the secondary reference anticipates. The Examiner disagrees with this narrow requirement of motivation. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415